DETAILED ACTION
This communication is responsive to the RCE filed February 15, 2022. Applicant’s amendments and remarks have been carefully considered.
Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 14-16 are indefinite for being inconsistent with base claim 13 in that in instant claim 13, the parts of the inner walls are defined as “steps” and “transitional portions”, whereas in instant claims 14-16, the same corresponding parts of the inner walls are defined as “areas” and “transitional areas”, respectively. Corrections should be made to maintain consistencies and avoid confusions. 
Claims 1 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolinskiewicz (US 5,224,428).
Wolinski, Fig. 4, shows a railroad car side frame having top and bottom members, spring seats on the bottom members for carrying coil springs, front and rear columns located fore and aft of the spring seats connecting the top and bottom members, front and rear angled tension members, and front and rear pedestals; wherein, the bottom members include front and rear turns, and front and rear pedestals include inner turns.
Regarding the instant claimed front, rear and inner turns that include compound radii of curvatures each having a combined first larger radius and second smaller radius, consider Fig. 6 of Wronkiewicz that shows a turn configured with a combined 
	Regarding the instant claimed radii of the front and rear turns and the radii of inner turns recited in instant claim 7, it is noted that the instant disclosure do not suggest the specific instant claimed radius values as being particularly critical or significant beyond the teaching of using compound radii of Wronkiewicz. In the instant case, it appears that the instant claimed radius values of approximately 50 mm/22.5 mm and 38 mm/12 mm are merely radius values selected from a reasonable range within the scope of teaching in Fig. 6 of Wronkiewicz that one of ordinary skill in the art, through routine engineering, would have chosen to achieve the expected advantages resulted from the teaching of Wronkiewicz. 
Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolinskiewicz (US 5,224,428) in view of Lydic (US 7,478,599).
Wolinskiewicz is applied above.
Regarding instant claims internal sidewall reinforcement pads, consider the structure of Lydic, Fig. 4, which shows a beam including internal sidewall reinforcement .
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over same the prior as applied to claim 1 above, and further in view of Barber (US Re. 31,008).
Barber, Fig. 2, shows a top member including two internal top ribs, wherein such internal top ribs are considered to include front and rear portions forming front and rear internal top anti-bucking ribs.
In view of Barber, it would have been obvious to one of ordinary skill in the art to configure the top member of Wolinskiewicz with internal top ribs, similar to those in the structure of Barber, to achieve a stronger top member. The structure of Wolinskiewicz, as modified, is considered to include items required by instant claims 3-4.
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 11-13 are allowable.
The previous indication of claims 3-6, 8-10 and 14-16 as being defined over the prior art of record is withdrawn due to the discovery of Wolinskiewicz (US 5,224,428) as applied above. Any inconvenience to the applicant and applicant’s representative that this may cause is regretted. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MARK T. LE
Primary Examiner
Art Unit 3617




/MARK T LE/           Primary Examiner, Art Unit 3617